TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 18, 2015



                                     NO. 03-14-00636-CV


                                 Shaine Carl Cagle, Appellant

                                                v.

                                Donna Gail Andrews, Appellee




         APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the decree signed by the trial court on July 11, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s decree. Therefore, the Court affirms the trial court’s decree. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.